                    IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF PUERTO RICO

IN RE:                                                 CASE NO. 19-06224 MCF

JUAN CARLOS PRADO NICASIO                              CHAPTER 13

         Debtor


     REPLY TO TRUSTEE’S OBJECTION TO PROPOSED PLAN CONFIRMATION

TO THE HONORABLE COURT:

         COMES NOW Debtor thru the undersigned attorney and very respectfully

ALLEGES, STATES and PRAYS the following:

1.       The Trustee filed Objection to the proposed previous plan dated August 28, 2020

(Dkt. 64), stating several issues.

2.       The issues have been addressed with the amended Chapter 13 payment plan

dated 9/9/2021 filed today as follows:

         a.    Regarding the adversary, Debtor is accepting to pay in full the POC no. 5

         filed by Dionisio Benitez. Debtor has requested the voluntary dismissal of the

         same because if the amount claimed is not contested and being proposed to pay

         in full in the amended plan, the matter becomes moot.

         b.    Regarding the existence of the secured creditors – Royal Bank and Banco

         de Mayaguez, that appeared in the title studies, even though was the duty of the

         previous owner to cancel, Debtor made the process of cancelation at the

         Property Registry because they expired as per the statute of limitations. The

         documents have been submitted to the Trustee.
                                              2


       c.     The amended plan is including the payment of the priority claim filed by

       the Department of the Treasury of Puerto Rico.

       d.     The amended plan includes the terms of the Stipulation with Banco

       Popular of Puerto Rico, and the plan matches the terms of the same because

       they have been made before the filing of the Bankruptcy Petition and will

       continue to be made as per the stipulation with a final payment in month fifty-

       seven of the plan. The amended plan contemplates the increase in the monthly

       payments to the Trustee after the pay off to BPPR.

3.     Wherefore, we respectfully understand            Debtor has complied with the

requirements of the Trustee and the plan dated 9/9/2021 can be confirmed by this

Honorable Court.

RESPECTFULLY SUBMITTED.

In San Juan, Puerto Rico, this September 9, 2021.

                                 CERTIFICATE OF SERVICE

I HEREBY CERTIFY: That on this same date I electronically filed the above document with the
Clerk of the Court using the CM/ECF System which sends a notification of such filing to Chapter
13 Trustee, Jose Carrion, Esq. I further certify that I have served this document by electronic
means to the CM/ECF participants and by first class mail to the non CM/ECF participants and to
all creditors and parties with interest as per the attached master address list.


                                           /s/    Ada M. Conde
                                           ADA M. CONDE, ESQ.
                                           USDCPR 206209
                                           1611 Law and Justice for All, Inc.
                                           PO Box 13268 San Juan PR 00908
                                           Tel: 787-721-0401/787-717-7355
                                           Email: 1611lawandjustice@gmail.com
